TO BE PUBLISHED

Supreme Tnurf of BerE:QN A H_:,

2017-sc-000247-KB DATE‘I/b[t°z Il~`\. Mmm.°¢

 

KENTUCKY BAR AssoclATIoN MovANT

v. ' ` IN sUPREME coURT

cARL WAYNE GIBsoN ` l REsPoNDENT
opinion AND oRnER

 

The Inquiry Commission issued a four-count charge against Carl Wayne
Gibson1 on June 12, 2015, alleging he violated Supreme Court Rules (SCR)
3.130(1.3), 3.130(1.4)(a)(3), 3.130(1.4)(a)(4), and 3.130(8.4)(¢). Gibson filed an
Answer admitting to the factual~allegations but denying that he violated any
rules of professional conduct. His case was submitted to a Trial Commissioner,
who recommended the following sanctions: (1) a thirty-day suspension from the
practice of law; (2) refunding fees to his client for failing to perform the agreed-
upon legal services; and (3) payment of the costs of the disciplinary

proceedings

 

1 Gibson’s mailing address is 47 South Main Street, Suite 201, Winchester,
Kentucky 40391, and his KBA Member No. 89467.

The Trial Commissioner issued his report on April 25, 2017. Under SCR
3.360(4), either party may file a notice of appeal with the Disciplinary Clerk. If
no notice is timely filed, the record is forwarded to the Supreme Court for entry
of final order under SCR 3.370(9), which provides that “If no notice of review is
filed by either of the parties', or the Court...the Court shall enter an order
adopting the decision of the Board or the Trial Commissioner, whichever the
case may be, relating to all matters.” Neither Gibson nor the KBA filed a notice
of appeal from the Trial Commissioner’s report, and upon a full examination of
the record, this Court'declines to take further review. So, under the terms of
SCR 3.370(9), we now adopt the Commissioner’s findings of fact and
recommended sanctions verbatim.

FINDINGS OF FACT

1. The Respondent, Carl Wayne Gibson, was admitted to the
Kentucky Bar Association on October 1 1, 2002.

2. Mr. Michael Todd Dove hired the Respondent in March of 2014
and paid the Respondent approximately $680.00 to represent
him in an uncontested divorce action. Such fee paid by Mr.
Dove included $500.00 for legal services and a $176.00 filing
fee.

3. Mr.v Dove and his now ex-wi'fe finalized and signed all necessary
paperwork pertaining to the divorce by May 5, 2014.

4. The Respondent text messaged with Mr. Dove regarding the
proceedings On April 11, 2014, the Respondent texted Mr.
Dove and stated that, “Judge has it for review. His clerk will call
if he has questions. If not, he will have it wrapped up soon.” The
Respondent apologized to Mr. Dove via text message on April
22, 2014 and advised Mr. Dove that he was in Court at the
moment and would stop by the Judge’s ohice that day to check
the status of the matter. Mr. Dove requested status updates via
text message on April 24, May 1, May 6, and May 19, 2014. The
only response to those text messages by the Respondent was on
May 19, 2014, at which time the Respondent stated he would
try to get in and see the Judge and stated, “If not, I will just go
on and put it on the calendar.”

5. The Respondent did prepare a Petition for Dissolution of
Marriage, which was signed by Mr. Dove and~his now ex-wife

2

and an Entry of Appearance and Waiver of Service which was
signed by his now ex-wife which were finally filed with the Clark
Circuit Court on or about June 5, 2014. No documents were
filed in the divorce action prior to June 5, 2014.

6. On June 5, 2014, the Respondent advised Mr. Dove via text
message that he had filed a Motion to be heard on July 8, 2014.
The Respondent has provided no explanation as to what Motion
he filed that was to be heard on July 8th and the Court record
from the divorce action reveals that no Motion was filed by the
Respondent,

7. On July 8, 2014 and July 9, 2014, Mr. Dove and the
Respondent communicated by text message, at which time the
Respondent indicated to Mr. Dove that “everything went fine,”
that the Judge did not “indicate any issues” and that “I will
know for sure in the next day or so.”

8. Mr. Dove attempted further communications with the
Respondent and attempted to get updates and reports regarding
the status of his divorce from the Respondent throughout July
and early August, without any response from the Respondent.

9. Mr. Dove contacted the Clark Circuit Court Clerk several times
on his own and was advised that a couple of additional items
were still needed in order for the divorce to be finalized. Mr.
Dove then retained new counsel to finish his divorce.

10. The Court granted Mr. Dove’s new counsel’s Motion to
Substitute Counsel and signed and entered Findings of Fact,
Conclusions of Law and Decree for Dissolution of Marriage on
September 24, 2014.

1 1. SCR 3.130(1.3) provides, “A lawyer shall act with reasonable
diligence and promptness in representing a client.” Despite the
fact that Mr. Dove and his now ex-wife finalized and signed the
necessary paperwork for the divorce action by March 5, 2014,2
the Respondent did not file any of the divorce documents with
the Clark Circuit Court Clerk until June 5, 2014. Thereafter,
the Respondent never filed any Motion to put the divorce action
on the Court’s docket in order for a Decree of Dissolution of
Marriage to be entered. Such delays and inaction constitute a
violation of SCR 3.130(1.3). ’

12. SCR 3.130(1.4)(a)(3) provides that, “A lawyer shall keep the
client reasonably informed about the status of the matter.” As
found and outlined above, the Respondent repeatedly failed to

. respond in a timely manner to inquiries made by his client and
often failed to respond to him at all. Eventually, inquiries had to
be made by the Respondent’s client to the Circuit Court Clerk

 

2 We acknowledge the conflicting dates in the findings of fact, but given the
limited record presented to the Court, we are not in a position to correct these

findings.
3

due to the failure of the Respondent to respond to his client. In
addition, when the Respondent did respond to his client’s
inquiries, his responses were often false, particularly when the
Respondent indicated to his client that he had filed a Motion to
put the matter on the Court’s docket in order to be finalized on .
July 8, 2014 when no Motion had ever actually been filed and
when the matter clearly was not going to be finalized by that
date. Such actions and inactions by the Respondent constitute
violations of SCR 3.130(1.4)(a)(3).

13. SCR 3.130(1.4)(a)(4) provides that, “A lawyer shall promptly
comply with reasonable requests for information.” Again, as
specifically found and stated in the preceding paragraph and as
outlined in the paragraphs above, the Respondent repeatedly
failed to respond to his client’s requests for information in a
timely manner, often failed to respond at all and on other
occasions responded with false information. Such actions and
inactions by the Respondent constitute violations of SCR
3.130(1.4)(a)(4). '

14. SCR 3.130(8.4)(0) provides that, “Itis professional misconduct
for a lawyer to engage in dishonesty, fraud, deceit or
misrepresentation.” As outlined in the paragraphs above, the
Respondent not only represented to his client that all matters
had been filed with the Court pertaining to his divorce when
they had not yet been filed, but then further represented to him
that he had filed a Motion to place the divorce action on the
Court’s docket on July 8, 2014 in order to finalize the divorce at
that point when the Respondent had not done so and, therefore,
the divorce could not have been finalized by that date. Such
actions constitute violations of SCR 3.130(8.4)(0).

The Trial Commissioner determined that the record establishes by a
preponderance of the evidence that Gibson violated all fourdisciplinary rules.
SCR 3.-380 describes the degree of discipline available, ranging from private
reprimand to permanent disbarment After careful review of KBA disciplinary
precedent and discipline imposed for similar violations, the Trial Commissioner
recommended that Gibson be suspended from the practice of law for thirty
days, that he refund $250.00 of Mr. Dove’s fee, and that he pay the costs

associated with this disciplinary proceeding. Because Gibson failed to appeal

from the Commissioner’s report, we now consider it appropriate to adopt these

recommendations as a final order of this Court.

Accordingly, the Court ORDERS that:
1) Carl Wayne Gibson is guilty of violating SCR 3.130(1.3), SCR
' 3.130(1.4)(a)(3), SCR 3.130(1.4)(a)(4), and SCR 3.130(8.4)(c), for which

he is suspended from the practice of law for thirty days from the date
of this Opinion and Order;

2) Gibson must also refund $250 of the $500 fee that he was paid by Mr.
Dove based on his failure to complete the divorce; AND

35 In accordance with SCR 3.450, Gibson is directed to pay all costs
associated with these disciplinary proceedings, the sum of $252.02,
for which execution may issue from this Court upon finality of this
Opinion and Order.

All sitting. All concur.

ENTERED: August 24, 2017.

    
 

sTicE JoHN_‘ D. MiNToN, J .

\-_'-.,._